DETAILED ACTION   

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on November 11, 2021. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on February 28, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to the claim amendments and remarks filed by the applicant on February 28, 2022 relating to U.S. Patent Application 16/101,308 filed on August 10, 2018.  Claims 1, 12 and 15 have been amended.  Claims 2, 6, 11 and 16 are canceled. Claims 1, 3- 5, 7-10, 12-15 and 17-20 are pending. This action is non-final.                      


Response to Arguments

Applicant's Remarks filed on February 28, 2022 have been fully considered.
With respect to the 35 U.S.C. §101 rejection Applicant asserts that Claim 1 does not recite a mental process that can be performed mentally/manually because the claimed features include electronic data sets that cannot be processed directly by a human mind without the intervention of a computing system. (Remarks, pp. 12-13). Examiner respectfully disagrees. Although the data may be stored electronically, it can be displayed/printed and evaluated by a human mind. 
Applicant further asserts, citing to Classen Immunotherapies for support (steps moving from abstract scientific principle to specific application), that the claim as a whole integrates the judicial exception into a practical application in that the claimed features do much more than generally linking the use of the exception to a particular technological environment. They utilize a number of different technological environments in combination with a number of different specific process steps to provide a specific, integrated, and practical application of the exception.  (Remarks, pp. 13 -14).  Applicant asserts that the claims utilize various technological environments, such as a network connection to pass electronic data from a plurality of credit account providers to a consortium database, a retailer database in communication with said consortium database, a transactional data evaluator computing system in communication with said retailer database, one or more processors of a transactional data evaluator computing system, and one or more processors of a computing system of said retailer. Further, that the claim recites the specific solution which includes a combination of different technological environments, features, capabilities, communications, incentives in a specific, integrated, and 

Claim Rejections 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 15 recites “… obtain a second set of aggregated customer transaction data for a second plurality of customers from a retailer database of a retailer, said retail database being completely separate from and unrelated to said consortium database …”. There is insufficient basis for the limitation “retail database” in each of the claims which renders Claim 15 indefinite.


Claim Rejections - 35 USC § 101 

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3- 5, 7-10, 12-15 and 17-20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1, 3 – 5 and 7 – 10 and 12 - 14 are directed to a computing system. Claims 15 and 17 – 20 are directed to a non-transitory computer-readable medium storing executable instructions for one or more processors. Therefore, on their face, Claims 1, 3- 5, 7-10, 12-15 and 17-20 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system comprising: a consortium database comprising a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in said first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith, wherein said first set of aggregated customer transaction data comprises: a first credit account transactional electronic data set from a first credit account provider received at said consortium database over a network connection; and at least a second credit account transactional electronic data set from at least a second credit account provider received at said consortium database over said network connection; a retailer database of a retailer, said retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, said retail database being completely separate from and unrelated to said consortium database, said second set of aggregated customer transaction data having PII associated therewith; one or more processors of a transactional data evaluator computing system configured to: obtain said first set of aggregated customer transaction data from said consortium database over said network connection; obtain said second set of aggregated customer transaction data from said retailer database; compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data; determine a match between at least one customer in said first set of aggregated customer transaction data and said at least one customer in said second set of aggregated customer transaction data; combine, based on said match, said first set of aggregated customer transaction data for said at least one customer and said second set of aggregated customer transaction data for said at least one customer into a customer wallet for said at least one customer, said customer wallet having PII associated therewith; develop one or more customer metrics for said customer wallet, wherein said one or more customer metrics includes a description of items purchased; separate said description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items ADS-170Serial No.: 16/101,308 Examiner: Proios, G.2Group Art Unit: 3694purchased by said at least one customer at a competitor of said retailer, where said second description of items purchased by said at least one customer was available at said retailer; evaluate a first total value of said first description of items purchased by said at least one customer at said retailer, and a second total value of said second description of items purchased by said at least one customer at said competitor of said retailer; one or more processors of a computing system of said retailer to: receive a result of said evaluation from said transactional data evaluator computing system; generate an incentive for said at least one customer based on said result of said evaluation; provide said incentive to said at least one customer; said one or more processors of said transactional data evaluator further to: re-evaluate said customer wallet, said re-evaluation including new transaction information for said at least one customer with respect to said retailer and said competitor of said retailer that has occurred since said incentive was provided to said at least one customer, ADS-170Serial No.: 16/101,308 Examiner: Proios, G.3Group Art Unit: 3694said re-evaluation to determine if a total amount of money spent by said at least one customer at said retailer has increased and a total amount of money spent by said at least one customer at said competitor of said retailer has decreased; and said one or more processors of a computing system of said retailer to: receive a result of said re-evaluation; and modify said incentive based on said result of said re-evaluation. The underlined portion of Claim 1 recites the abstract idea (which is also the same abstract idea recited in Claim 15). The  abstract idea involves comparing  a known customer’s retail transactions to a set of anonymous retail transactions and identifying the known customer’s retail transactions within the set of anonymous retail transactions and creating a customer wallet and generating a transaction behavior for the customer with retailers and amounts to concepts involving commercial interactions including advertising, marketing or sales activities or behaviors which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Additionally, the claims recite a mental process that can be performed mentally/manually: the comparing of the two sets of aggregated customer transaction data is evaluation; the determining a match of a customer within the sets is judgment; the combining of the transaction data into a wallet can be performed in the mind or on paper; and the generating of an overall transaction behavior can be judgment or opinion. Basically, but for the computing system components (making the process more efficient), the abstract idea could be performed mentally/manually. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system comprising: a consortium database comprising a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in said first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; a retailer database of a retailer, said retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, said retail database being completely separate from and unrelated to said consortium database, said second set of aggregated customer transaction data having PII associated therewith, wherein said first set of aggregated customer transaction data comprises: a first credit account transactional electronic data set from a first credit account provider received at said consortium database over a network connection; and at least a second credit account transactional electronic data set from at least a second credit account provider received at said consortium database over said network connection; one or more processors of a transactional data evaluator computing system configured to: obtain said first set of aggregated customer transaction data from said consortium database over said network connection; obtain said second set of aggregated customer transaction data from said retailer database; compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data; determine a match between at least one customer in said first set of aggregated customer transaction data and said at least one customer in said second set of aggregated customer transaction data; combine, based on said match, said first set of aggregated customer transaction data for said at least one customer and said second set of aggregated customer transaction data for said at least one customer into a customer wallet for said at least one customer, said customer wallet having PII associated therewith; develop one or more customer metrics for said customer wallet, wherein said one or more customer metrics includes a description of items purchased; separate said description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items ADS-170Serial No.: 16/101,308 Examiner: Proios, G.2Group Art Unit: 3694purchased by said at least one customer at a competitor of said retailer, where said second description of items purchased by said at least one customer was available at said retailer; evaluate a first total value of said first description of items purchased by said at least one customer at said retailer, and a second total value of said second description of items purchased by said at least one customer at said competitor of said retailer; one or more processors of a computing system of said retailer to: receive a result of said evaluation from said transactional data evaluator computing system; generate an incentive for said at least one customer based on said result of said evaluation; provide said incentive to said at least one customer; said one or more processors of said transactional data evaluator further to: re-evaluate said customer wallet, said re-evaluation including new transaction information for said at least one customer with respect to said retailer and said competitor of said retailer that has occurred since said incentive was provided to said at least one customer, ADS-170Serial No.: 16/101,308 Examiner: Proios, G.3Group Art Unit: 3694said re-evaluation to determine if a total amount of money spent by said at least one customer at said retailer has increased and a total amount of money spent by said at least one customer at said competitor of said retailer has decreased; and said one or more processors of a computing system of said retailer to: receive a result of said re-evaluation; and modify said incentive based on said result of said re-evaluation. 
The additional elements of Claim 1 are underlined above.  The additional elements amount to no more than instructions to implement the abstract idea with generic computers, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with generic computers, processors, memory and software. The additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claims 3 and 17 (generate comparison of customer of retailer and non-competitor of retailer), Claims 4 and 18 (determine customer wallets that include transactions at a retailer and competitor but not both), Claims 5 and 18 (provide recommendation to retailer to develop cross-rewards program with a non-competitor based on customer wallets, Claims 7, 8, 19, and 20 (evaluate total money spent by a customer over a time frame and provide a recommendation for a reward), Claim 9 (assign, based on the match, the PII to a second set of aggregated customer data), Claim 10 (overall transaction behavior includes behavior selected from groups including transactions from customer, competitor and non-competitor of retailer), Claim 12 (consortium groups transaction data having matching identification information into generic customer accounts), Claim 13 and 14 (consortium combines generic credit accounts related to a generic customer) either add a generic computing component to implement the abstract idea or further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 3- 5, 7-10, 12-15 and 17-20 are not patent eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/24/2022